i          i         i                                                                                 i        i        i




                                      MEMORANDUM OPINION

                                                No. 04-08-00740-CV

                               IN THE INTEREST OF S.M., et al., Children

                         From the 37th Judicial District Court, Bexar County, Texas
                                      Trial Court No. 2007-PA-00614
                            Honorable Charles E. Montemayor, Judge Presiding

Opinion by:        Phylis J. Speedlin, Justice

Sitting:           Catherine Stone, Chief Justice
                   Karen Angelini, Justice
                   Phylis J. Speedlin, Justice

Delivered and Filed: January 28, 2009

AFFIRMED

           Crystal G. seeks to appeal the trial court’s termination of her parental rights to her minor

children, S.M., D.R.H., and H.H.,1 and challenges the trial court’s finding that her appeal is

frivolous. See TEX . FAM . CODE ANN . § 263.405(d)(3), (g) (Vernon Supp. 2008). Crystal’s court-

appointed appellate attorney has filed a brief representing that he has conducted a professional

evaluation of the record and determined the appellate points are without merit. Counsel concludes

the appeal is frivolous. The brief meets the requirement of Anders v. California, 386 U.S. 738

(1967). See In re R.R., No. 04-03-00096-CV, 2003 WL 21157944, at *4 (Tex. App.—San Antonio

May 21, 2003, order) (applying Anders procedure to appeals from orders terminating parental rights),

           1
         … To protect the privacy of the parties in this case, we identify the children by their initials and the children’s
mother by her first name only. See T EX . F AM . C O D E A N N . § 109.002(d) (Vernon 2002).
                                                                                      04-08-00740-CV

disp. on merits, 2003 WL 22080522 (Tex. App.—San Antonio Sept. 10, 2003, no pet.). In

compliance with the procedure in Anders, counsel delivered a copy of counsel’s brief to Crystal, who

was advised of her right to examine the record and to file her own pro se brief if she disagreed with

counsel’s determination regarding the merits of the appeal. See Nichols v. State, 954 S.W.2d 83, 85-

86 (Tex. App.—San Antonio 1997, no pet.). No pro se brief was filed. Crystal’s attorney has also

filed a motion to withdraw.

       We have reviewed the record on appeal and counsel’s brief, and we agree that the appellate

points do not present a substantial question for appellate review, and are therefore frivolous. See

TEX . CIV . PRAC. & REM . CODE ANN . § 13.003(b) (Vernon 2002); see also TEX . FAM . CODE ANN .

§ 263.405(d)(3) (incorporating section 13.003(b) by reference). Accordingly, we affirm the trial

court’s judgment, and grant appellate counsel’s motion to withdraw. Nichols, 954 S.W.2d at 85-86.



                                                              Phylis J. Speedlin, Justice




                                                 -2-